Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 06, 2019.  The claims do not fall under 35 USC 101 issues because the composition is in the form of a colloid or emulsion which does not occur in nature.  A reading of the present specification, particularly in paragraph 16, reveals the point of novelty resides in a cannabis extract  in the form of a colloidal suspension in acidic aqueous solution which is more bioavailable when orally administered than other unstated forms.
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 8/9/22 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by each of Jackowetz, Yucel, and Leo.

Jackowetz (2020/0170944) entitled "Water Soluble Formulations, Methods of Making and Use" teaches in paragraph 24, water soluble formulations of cannabis extract containing terpenes, terpenoids, flavonoids, viscosity modifiers, natural emulsifiers, oils, thickening agents, minerals, acids, bases, vitamins flavors, colorants, sweeteners, and combinations thereof.  In paragraph 27 the formulation is a foodstuff or a beverage and contains a stabilizer.  In paragraph 35 the product may be in the form of a solid.  In paragraph 68 the cannabis extract is described as well as cannabis beverages.  In paragraphs 135-141 carrier oils are described where ethanol and other solvents are listed.  In paragraphs 149-156 emulsifiers are discussed including lecithin and its derivatives.  Their suitability in beverages is considered including pH levels.  Paragraph 198 explains stabilizers for the water soluble formulation and pH and stability issues.  Other additives include acetic acid in paragraph 223 and others in paragraph 240.  Various types of beverages are described in paragraph 273 including fruit juice, vegetable juice, plain water, see also paragraph 276.  pH issues are discussed in paragraph 287 including pH modifiers.  In paragraph 306 dried powder formulations, types of administration and pharmaceutical preparations are described.  In paragraph 407 pH adjusters are discussed to achieve pH 4 – 4.5 with potassium citrate.  See the claims.

Yucel (2020/0246404) entitled "Formulations" teaches in paragraph 2, cannabinoid extracts with terpenes including a surfactant and/or co-solvent.  In paragraph 22 a pharmaceutical composition as well as solid, liquid, or semi-solid oral dosage forms are described.  In paragraph 33 emulsions or micellar dispersions in an aqueous medium and methods of making them are taught.  The emulsions are further considered in paragraph 206 including stabilizers, surfactants, co-surfactants, stabilizers, and types of emulsions.  In paragraphs 220-221 beverages including fruit juices, vegetable juices, soda water, and others are described.  In paragraph 227 cannabinoids and terpenes and how to obtain them are described in detail including ethanol solvent extraction, carbon dioxide and others.  Additional components are listed in paragraphs 256-264 to make various formulations including phosphoric acid, acetic acid, malic acid, citric acid, with pH ranges under 7.  In paragraph 266 the product may be in the form of a liquid, solid, or semi-solid.  See the claims.
Leo (2021/0251157) entitled "Cannabis Production Systems and Methods" teaches in paragraph 2, cannabinoid formulations including powders, emulsions, colloidal dispersions, beverages, foodstuffs, and pharmaceutical formulations.  In paragraph 59 making a colloid is discussed.  Food forms are found in paragraph 72.  In paragraph 202 pH adjusting is described where phosphoric acid, citric acid, and acetic acid are employed, (malic acid in paragraph 693).  In paragraphs 685-686, and 690 various types of emulsions are taught including beverages, foods, and powders.  Various types of extracts and cannabis mixtures are seen in paragraph 715.  In paragraphs 1049-1055, 1137-1142, and 1312 pH adjusting is described in detail where citric, phosphoric or acetic acid adjust the pH of the emulsions at less than 7.  Methods of making emulsions are described in paragraph 1062 with sonication, agitation, and others.  The emulsion may be provided in various forms as described in paragraph 1074.  Other additives are listed in paragraph 1403.
All of the claimed features are taught by each of the above references for the same function as claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over each of Jackowetz, Yucel, and Leo.
See the teachings of the references above.
The claims differ from the references in that claim 7 is directed to making the colloid by boiling.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to make the claimed colloid by boiling because the above references teach many conventional methods of making various colloidal/emulsion preparations that involve heating.  Boiling may destroy or create a colloid depending upon the conditions.  No novelty is seen in the claimed methods of making a colloidal mixture including agitation or sonication.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jackowetz (2021/0177013) teaches water soluble formulations of cannabis.
Alsayar (2021/0298340) teaches cannabis preparations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655